Name: 95/210/EC: Commission Decision of 7 June 1995 approving the programme for the eradication of Aujeszky's disease in certain parts of Germany
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural activity;  health;  trade policy;  agricultural policy
 Date Published: 1995-06-16

 Avis juridique important|31995D021095/210/EC: Commission Decision of 7 June 1995 approving the programme for the eradication of Aujeszky's disease in certain parts of Germany Official Journal L 132 , 16/06/1995 P. 0019 - 0020COMMISSION DECISION of 7 June 1995 approving the programme for the eradication of Aujeszky's disease in certain parts of Germany (Text with EEA relevance) (95/210/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 thereof, Whereas an eradication programme was commenced in certain parts of Germany for Aujeszky's disease in 1989; Whereas by letter dated 30 December 1994, Germany has submitted information on its eradication programme for Aujeszky's disease; Whereas in accordance with Article 9 (2) of Directive 64/432/EEC the Commission has examined the programme; whereas it meets the criteria laid down in Article 9 (1) of the said Directive and can therefore be approved; Whereas the programme should allow Aujeszky's disease to be eradicated from those regions listed in the Annex in the future; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the eradication of Aujeszky's disease from the regions of Germany listed in the Annex is hereby approved for a period of three years. Article 2 Germany shall bring into force by 15 June 1995 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1. Article 3 This Decision shall enter into force on 15 June 1995. Article 4 This Decision is addressed to the Member States. Done at Brussels, 7 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX All Regions of Germany except the Laender of Sachsen, Thueringen and Brandenburg.